SIMPSON, Justice
(specially concurring, with whom GOODWYN, J., joins).
I concur in the result attained, but think a reversal can be rested on broader grounds.
I am beginning to doubt the soundness of the principle of the case of Garner v. State, 229 Ala. 600, 158 So. 546, and its predecessors referred to in the opinion of Mr. Justice Foster, supra, to the effect that it was the design of § 127 to eliminate criminal intent as an essential element of the serious crime of “embezzlement of public funds” denounced by that statute.
I am loath to overrule decisions and think my position as a devotee of the doctrine of stare decisis et non quieta movere is exemplified in previous utterances both in this court ’ and in the Court of Appeals. But as I see it, the precedent of the few cases ending with Garner v. State, supra, construing § 127 does not seem to be of that grave importance in requiring adherence to this ancient maxim as to overweigh the beneficence of a recedence from such a view in the interest of the administration of criminal justice.
Certainly, I will admit that by advocating this position I am perhaps reorientating my view more than anyone else. A reference to the Garner case will disclose that status, since I, as circuit solicitor, drew the indictment and represented the State in the prosecution. Nevertheless, none is infallible and on more mature thought I am becoming convinced that such a construction runs counter to the American system of justice and is fraught with many evil consequences which is a more fundamental view of the statute would alleviate.
Some of the untoward results possible under the prevailing view are readily manifest and are to be easily reflected in the opinions of these few cases, supra. Absent of any animus furandi or other felonious intent, a public officer, county governing body or the governing body of any municipality or school district, etc., or the head of any department of state, county or city, in any way charged or entrusted with the safekeeping or disbursement of public monies, funds, securities, bonds, choses in action or other property, etc., who or which might disburse or transfer such money, property, etc., when not authorized by law, is made guilty of embezzlement itnder the statute and subject to criminal prosecution and if convicted to be punished as a thief, even though it might be then supposed that such disbursement or transfer was authorized. However ingenuous the conduct or innocent the motive prompting the disbursement or transfer, or however accidental or fortuitous might have been the act of disbursement or transfer, this innocent public official or board would be none *92the less guilty and subject to the d'ire penalties of the statute. In our system of government, this is too serious a potential of every political office, where prosecutions may be easily started, to be lightly overlooked. I do not think the law should be implied to operate to such a strenuous result; and until the legislature shall have made an explicit direction to that effect, no such connotation should be put upon the statute.
My reason for this view is fundamental. Section 127 proscribes the embezzlement of public funds and imposes on the offender the same serious punishment as if he had stolen it. The term embezzlement connotes a- corrupt or fraudulent intent. It partakes of all the elements of a common law crime and is akin to stealing. As the states codified the common law crimes, even if their enactments were silent on the subject, their courts, with almost unwavering unanimity, assumed that omission did not signify disapproval of the principle, but merely recognized that intent was so inherent in the idea of the offense that it required no statutory affirmation. They have adhered to the central thought that wrongdoing must be conscious to be criminal and have emphasized it by requiring that only those who were blameworthy in mind should be convicted of infamous common law crimes, regardless of a specific expression in the statute to that effect. Indeed, our own appellate courts supported the theory. Farzley v. State, 231 Ala. 60, 163 So. 394; Nickerson v. State, 22 Ala.App. 640, 119 So. 243; Mitchell v. State, 32 Ala.App. 467, 27 So.2d 30; Id., 248 Ala. 169, 27 So.2d 36.
True, the rush of modern civilization, with its multitude of complexities, has influenced the courts to relax the strictness of the ancient doctrine by ignoring the omission in lesser statutory crimes of a criminal intent — so-called “public welfare offenses,” such as traffic violations, violations of the narcotic, prohibition and public health laws, and the like; but as stated by Mr. Chief Justice Taft in United States v. Balint, 258 U.S. 250, 251, 252, 42 S.Ct. 301, 302, 66 L.Ed. 604, 605, these are “regulatory measures in the exercise of what is called the police power where the emphasis of the statute is evidently upon achievement of some social betterment rather than the punishment of the crimes”.
And in the case of Tenement House Dept. v. McDevitt, 1915, 215 N.Y. 160, 168, 109 N.E. 88, 90 Ann.Cas.1917A, 455, Judge Cardozo, then of the New York Court of Appeals, in speaking of the varieties of regulations with reference to tenement houses sanctioned by money penalties, the landlords contending that a guilty intent was essential to establish a violation, observed:
“The defendant asks us to test the meaning of this statute by standards applicable to statutes that govern infamous crimes. The analogy, however, is deceptive. The element of conscious wrongdoing, the guilty mind accompanying the guilty act, is associated with a concept of crimes that are punished as mfamous. * * * But in the prosecution of minor offenses there is a wider range of practice and of power. * * * ” (Emphasis supplied.)
So the spirit of the doctrine which admonishes that the courts should be careful not to enlarge the reach of enacted crime by implying an omission, when the fundamental theory of guilt of infamous crimes embodied the specific idea of criminal intent, should be ever kept in view.
The purpose and specific effect of doing away with the requirement of a guilty intent in the prosecution for lesser crimes was to ease the effort of the prosecution and to strip the defendant of such benefit as he naturally derived at common law from an innocent purpose and thereby circumscribe the usual freedom theretofore allowed juries in determining whether the accused really intentionally did wrong. Such a manifest impairment of the immunities of the individual should not be extended to common law crimes on judicial initiative, but only when the enacting body by plain and specific language so makes it — which was not done in § 127.
A late and leading case on the subject and which expresses the theory in pertinent and positive language is Morissette v. United States, 1952, 342 U.S. 246, 72 S.Ct. 240, 96 L.Ed. 288, opinion by Mr. *93Justice Jackson. There the statute under consideration made it a criminal offense to embezzle, steal, purloin, or knowingly convert government property, and the holding was that to “knowingly convert” embodied the usual element of criminal intent requisite in every common law crime. It is notable that deliverance was without any dissent — not a too usual occurrence with that eminent court. I have been aided by that opinion and wish to conclude with this quotation from it:
“Stealing, larceny, and its variants and equivalents, were among the earliest offenses known to the law that existed before legislation; they are invasions of rights of property which stir a sense of insecurity in the whole community and arouse public demand for retribution, the penalty is high and, when a sufficient amount is involved, the infamy is that of a felony, which, says Maitland, is ‘ * * * as bad a word as you can give to man or thing.’ State courts of last resort, on whom fall the heaviest burden of interpreting criminal law in this country, have consistently retained the requirement of intent in larceny-type offenses. * * *” 342 U.S. 246, 72 S.Ct. 248, 96 L.Ed. 288.
I therefore' asseverate that a criminal statute as the one under consideration — the true purpose of which is to punish the offender as a thief — which no more than implies — if that — an elimination of criminal intent or guilty scienter from the of-' fense, should not without more specific language be so construed; that inherent in this crime of embezzlement — as embodied in § 127 — as in stealing and purloining, is that fundamental concept of criminal conduct, awareness of wrongdoing, and the statute should be so interpreted until the legislature speaks more specifically to the contrary. The prevailing interpretation, I am becoming convinced, results in ignoring the fundamental concept of the requisites for the conviction and punishment of infamous crimes and radically changes the “weights and balances in the scales of justice” in favor of the prosecution — a thought never dreamed of in our common law philosophy.
The majority opinion, supra, really seems to me to be driving in the direction of this same view.
So considered, the indictment was defective in omitting this essential allegation and demurrer taking the point was well conceived. On this ground I would rest a reversal.
GOODWYN, J., concurs in these views.